81 So. 3d 644 (2012)
J.K.H., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D12-454.
District Court of Appeal of Florida, First District.
March 14, 2012.
Valerie A. Walker, Assistant Public Defender, Pensacola, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's responses to the Court's orders of January 30, 2012, and February 21, 2012, the Court has determined that the appellant has failed to demonstrate the notice of appeal was timely filed. Accordingly, the appeal is dismissed as untimely. The dismissal is without prejudice to the appellant's right to seek belated review pursuant to Florida Rule of Appellate Procedure 9.141(c).
DAVIS, CLARK, and ROWE, JJ., concur.